Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgements
This action is in reply to the Amendments/Response/RCE received on August 10, 2021.  
Claim 10 was canceled.
Claims 1-9, 11-12 are currently pending.
Claims 1-9, 11-12 have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7 July 2021 submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-9, 11-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 9 contain the limitations “modify the obtained three-dimensional configuration of the product item to match.”  The subject matter of the claim does not conform to the disclosure in such a manner in which one of ordinary skill in the art would have recognized such system as being that which Applicant adequately described as the invention or what applicant actually had possession of at the time of the invention.   A review of the disclosure does not reveal the manner in which algorithms used for modification and matching of the images.   It is noted that this is not an enablement rejection. Applicant’s failure to disclose any meaningful structure/algorithm as to how modification is calculated raises questions whether applicant truly had possession of this feature at the time of filing.
Claims 2-8, 11-12 depend from claims 1, 9, and inherit all the deficiencies of the claim(s) in which they depend and is therefore rejected under the same basis.


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claims 1, 9, the phrase "indicating" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention and if so it is indefinite as to what this requires.  See MPEP § 2173.05(d).
Regarding Claims 1, 9,  the phrase “an orientation of the product item” renders the claims vague and indefinite since it is unclear if this requires an orientation of the physical product item, or the orientation of the image of the project item.  As presently stated it is unclear what this limitation requires. 
Regarding Claims 1, 9, the phrase “a focusing region of the image of the label becomes visible…when attached” renders the claims vague and indefinite since it is unclear what this limitation requires.   
Regarding Claims 1, 9, the phrase “cause the combined image to be printed” renders the claim vague and indefinite since the device is set forth as a “processor” therefore it is unclear how the processor is causing printing or if it is merely sending data to a separate and distinct printing device to print the image.  The specification sets forth an image forming unit may be formed on a sheet with an electromagnetic image forming unit, however, the claims merely set forth a processor with databases, rendering the claims vague and indefinite since it is unclear what is required. 
s 1, 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are:  image selected by a user, product item selected by the user, a viewpoint specified by the user, determines position of the focusing region within the label region using a predetermined rule to match the viewpoint in a three-dimensional space. 
Regarding Claims 1, 9, the phrase “combine…the product item…the label image and the background image” renders the claim vague and indefinite since it is unclear what this requires.  The previous recitation sets forth the label must be “attached” however this merely combines a label and product and a background rendering it unclear what this explicitly requires.  The specification sets forth ink wash paintings, illustrations, pictures [0066] to be considered further making the combination of label data, image and product item unclear.  
The term "a position of the focusing region" in claim 2 is a relative term which renders the claim indefinite.  The term "a position" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claims 1-8, 11-12 are rejected for being vague and indefinite since the claims recite both an apparatus and methods of using the apparatus (such as functions or actions by a user) are indefinite when the boundaries are unclear and in this instance the boundaries of the claim are unclear to a potential infringer because it is not clear what is needed to infringe the claim (i.e., just the system or the system and the steps performed). IPXL v. Amazon, 430 F.3d 1377, 1384 (Fed. Cir. 2005). 
Claims 2-8 and 11-12 are rejected for their dependency. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9, 11-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites obtain label, configuration and background data, generate information, modifying and combine images.  The limitations its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a processor” and “device” nothing in the claim element precludes the step from practically being performed in the mind or by hand.  The mere nominal recitation of a generic processor does not take the claim limitation out of the mental processes grouping.  
 The 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”), if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Additionally, the claims set forth commercial sales activities including advertising, marketing and sales activities, which falls in the “certain methods of organizing human activity” grouping of abstract idea.  Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claims only recites additional elements – using a processor to perform the steps and a generic “device”. The processor in is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of obtaining and processing information) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Conclusion
Accordingly, the examiner concludes that there are no meaningful limitations in Claim 1 that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.  
 The elements of the instant process, when taken in combination, together do not offer substantially more than the sum of the functions of the steps when each is taken alone. That is, the steps involved in the recited process undertake their roles in performance of their activities according to their generic functionalities which are well-understood, routine and conventional. The elements together execute in routinely and conventionally accepted coordinated manners and interact with their partner elements to achieve an overall outcome which, similarly, is merely the combined and coordinated execution of generic computer functionalities which are well-understood, routine and conventional activities previously known to the industry.
To summarize:
•    Claim 1 is directed to an abstract idea.

•    Claim 1 does not impart an improvement to another technology or technical field.
•    Claim 1 does not move beyond a general link of the use of an abstract idea to a particular technological environment.
•    While Claim 1 provides a useful purpose in the arts, the claim does not solve a technical problem.
•    The analysis of Claim 1applies to all statutory categories of the Applicant’s claimed invention. As such, the presentment of Claim 1 otherwise styled as a method (claim 9), machine or manufacture, for example, would be subject to the same analysis and rejection.
•    The presentment of dependent claims 2-8, 11-12, otherwise styled as a method, machine or manufacture, for example, is subject to the same analysis and rejection.
Reference: MPEP 2106

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Tada (US 2017/0124422) in view of Motomura et al. (US 2011/0221759) (“Moto”) and Taira et al. (US 2018/0251253) (“Taira”).

As Per Claims 1,9. An image composing device comprising: 
A storage device storing a label database, a configuration database and background database, (storage unit, 23) 
A processor programmed to:   obtain a label image selected among a plurality of candidate label images stored in a label database for a product item that is to be featured in a printed material (system 10, receiving an image of a label, [0004] [0027][0042]); obtain a three-dimensional configuration of the product item selected among a plurality of candidate three-dimensional configurations stored in the configuration database (system 10, identifying a shape of the object [0004] fig. 14 [0042] container code [0048]) obtain a background image selected by a user among a plurality of candidate background images stored in the background database (storage unit, 23; case in image, [0032]; fig. 14; [0028][0042]); 

modify the obtained three-dimensional configuration of the product item to match the extracted projection information so that the modified three-dimensional configuration of the product item has the orientation being viewed from the viewpoint as indicated in the projection information of the background image selected by the user  (reduce a change in capturing position as the capturing position corresponds to the upper position of the label, reduces the change in the angel as the angle corresponds to the upper position angle, [0071]; evaluation evaluates distortion, evaluation value[0076] modify the image by weighting the angle and degree so the image is not distorted, [0077]) 
modify the obtained label image according to projection information so that the modified label image fits in a label area of the modified three dimensional configuration of the product item and a focusing region of the modified label is visible when viewed from the viewpoint indicated in the projection information and when attached to the modified three-dimensional configuration of the item  (reads a label area corresponding the specified container from the container information and identifies a reference point of a label attachment area of the container, attaching a label image to the label attachment area, [0065-0066]; reads a label area corresponding the specified container from the container information and identifies a reference point of a label attachment area of the container, attaching a label image to the label attachment area, [0065-0066]); combine the modified three-dimensional configuration of the product item, the modified label image and the background image to generate a combined image (virtually attaches a label to the container having the identified shape, [0095]), and cause the combined image to be printed as a printed material. (image generation unit, generation unit, generates a two dimensional image data of the label, forms a three dimensional model 
Moto discloses a merchandise catalog however, Tada/Moto does not explicitly disclose the printed material however, Taira discloses the label is printed, [0100][0110]).   It would have been obvious to one of ordinary skill in the art at the time of the filing to expand the device of Tada/Moto to include a photo image as taught by Taira.  One of ordinary skill in the art at the filing of the invention would have been motivated to expand the device of Tada/Moto in this way since such a modification would have merely united elements of the prior art with no change to their respective functions thereby offering predictable results including printing of the images.  


As Per Claim 2. The image composing device according to Claim 1, wherein the processor is programmed to: determine the label area of the modified three-dimensional configuration of the product item based on a position of the focusing region in the label image (reads a label area corresponding the specified container from the container information and identifies a reference point of a label attachment area of the container, attaching a label image to the label attachment area, [0065-0066])

As Per Claim 3. The image composing device according to Claim 1, wherein the modifying of the label image includes providing a shading to the image of the label in accordance with the projection information extracted from the background images selected by the user.  (Capturing an angle and illumination, [0028] brightness of light output from light sources [0069][0070-0077]) (Moto, shade, [0061])

As Per Claim 4. The image composing device according to Claim 2, wherein the modifying of the label image includes providing a shading to the label image in accordance with the projection information extracted from the background image selected by the user  (Changes to angle of product condition, [0069][0070-0077) (Moto, shade, [0061])

As Per Claim 5. The image composing device according to Claim 3, wherein the processor is programmed to provide the shading to the label image by using a tone level of a portion of the background image selected by the user (change illumination conditions, fig. 14, [0069]) (Moto, luminance values of the texture image, color, [0054])

As Per Claim 6. The image composing device according to Claim 4, wherein the processor is programmed to provide the shading to the label image by using a tone level of a portion of the background image selected by the user (curvature correction, fig. 18) 

As Per Claim 7. The image composing device according to Claim 3, further comprising the processor is programmed to determine a position of virtual light source in the background image selected by the user and provide the shading to the label image based on the determined position of the virtual light source  (Illumination conditions, fig 14; changing position of light sources, number of light sources, brightness of light output, [0069])

As Per Claim 8. The image composing device according to Claim 4, further comprising: determine a position of a virtual light source in the background image selected by the user and, provide the shading to the label image based on the determined position of the virtual light source. (Illumination conditions, fig 14; changing position of light sources, number of light sources, brightness of light output, [0069]).

As Per Claim 11. The image composing device according to Claim 1, wherein the label image includes a character string representing a name of the product item and other descriptive information of the product item and the focusing region of the label image is a region including the character string (Tada, whole label image is captured, 111, fig. 12; label image data, 30, characters, graphics, [0044]; label image data is obtained by reading the label, [0044]; label image includes character string, fig. 10-12).

As Per Claim 12. The image composing device according to Claim 1, wherein the plurality of candidate background images stored in the background database each indicate a different image of the product item that is viewed from a different view point and/or has a different .


Claim Interpretation
Furthermore, Examiner notes that claim 1 begins “An image composing device . . . .” Additionally, “[c]laims in apparatus form conventionally fall into the 35 U.S.C. §101 statutory category of a ‘machine.’” Ex parte Donner, 53 USPQ2d 1699, 1701 (B.P.A.I. 1999)(unpublished), (Paper No. 34, page 5, issued as U.S. Patent 5,999,907).  Products may be either machines, manufactures, or compositions of matter. MPEP §2106 IV B. 2 (a).  Examiner therefore finds that Applicant’s apparatus claims (i.e. claims 1-8 and 11-12) are “product” claims or more specifically, “machine” claims.
In light of Applicant’s choice to pursue product claims (1-8, 11-12), Applicant is reminded that functional recitation(s) using the word and/or phrases “for”, “adapted to”, or other functional language (e.g. see claim 1 which recites “so that” “in accordance with”) have been considered but are given little patentable weight because they fail to add any structural limitations and are thereby regarded as intended use language.  To be especially clear, all limitations have been considered.  However, a recitation of the intended use of the claimed product must result in a structural difference between the claimed product and the prior art in order to patentably distinguish the claimed product from the prior art.  If the prior art structure is capable of performing the intended use, then it reads on the claimed limitation.  In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) ("The manner or method in which such a machine is to be utilized is not germane to the issue of patentability of the machine itself.”); In re Otto, 136 USPQ 458, 459 (CCPA C.), 2114 and 2115.  Unless expressly noted otherwise by Examiner, the claim interpretation principles in the paragraph apply to all examined claims currently pending. 
As per claims 1, 9, applicant(s) are reminded that optional or conditional elements do not narrow the claims because they can always be omitted. See e.g. MPEP §2103 II C: “Language that suggest or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation.”; and In re Johnston, 435 F.3d 1381, 77 USPQ2d 1788, 1790 (Fed. Cir. 2006). Further, “as a matter of linguistic precision, optional elements do not narrow the claim because they can always be omitted.” In re Johnston, 435 F.3d 1381, 77 USPQ2d 1788, 1790 (Fed. Cir. 2006) (where the Federal Circuit affirmed the Board’s claim construction of “further including that said wall may be smooth, corrugated, or profiled with increased dimensional proportions as pipe size is increased” since “this additional content did not narrow the scope of the claim because these limitations are stated in the permissive form ‘may.’”). In the instant case, Applicant uses the optional term or phrase “when” in claims 1, 9, wherein “when viewed …” suggests or makes optional but does not require steps to be performed and does not limit the claim to a particular structure. Appropriate correction is required; otherwise, such optional elements do not narrow the scope of the claims and thus do not distinguish the present invention from the prior art.


Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are not persuasive.   
In response to the 112 arguments, Amendments to the claims present new issues of indefiniteness and therefore are rejected under 112. 
In response to Applicants 101 arguments, these have been fully considered and are not persuasive.  The claims as interpreted by the Examiner presently disclose an abstract idea without a TLI Communications, LLC v. AVAutomotive LLC et al, TLI Communications alleged that the defendants infringed a patent related to a method and system for taking, transmitting, and organizing digital images. The district court dismissed the complaint after concluding that the patent-in-suit failed to claim patent-eligible subject matter under 35 USC 101. The US Court of Appeals for the Federal Circuit agreed with the district court that the patent-in-suit claimed no more than the abstract idea of classifying and storing digital images in an organized manner.
In TLI, the court found the following among other things:
Recited physical components merely provide a generic environment in which to carry out the abstract idea of classifying and storing digital images in an organized manner.
The claims are not directed to a specific improvement to computer functionality.
The specification does not describe a new telephone, a new server, or a new physical combination of the two.
The claims are not directed to a solution to a technical problem, nor do the claims attempt to solve “a challenge particular to the Internet," and therefore DDR Holdings has no applicability. Nothing in the instant claims results in merging two different web environments into a single display while preserving the look and feel of each web environment.
In comparison with TLI Communications:
Claim 1 recites/implies physical components that merely provide a generic environment in which to carry out the abstract idea, 
Claim 1 is not directed to a specific improvement to machine (server or client) functionality.
The instant specification and drawings do not describe a new client machine, a new server, or a new physical combination of the two. 
Claim 1 is not directed to a solution to a technical problem, nor does it attempt to solve “a challenge particular to the Internet."
Drawing further on TLI Communications, the federal court:
Found that the claims failed to recite any elements that individually or as an ordered combination transform the abstract idea of classifying and storing digital images in an organized manner into a patent-eligible application of that idea.
Noted that mere recitation of concrete, tangible components is insufficient to confer patent eligibility to an otherwise abstract idea. Rather, the components must involve more than performance of “well-understood, routine, conventional activities previously known in the industry, o Determined the telephone unit behaves as expected, o Found the server fails to add an inventive concept because it is simply a generic computer that "administers" digital images using a known "arbitrary data bank system."
Concluded, in sum, the recited physical components behave exactly as expected according to their ordinary user.
In comparison with TLI Communications:
Claim 1 fails to recite any elements that individually or as an ordered combination transform the abstract idea into a patent-eligible application of that idea.
Claim 1 relies on recitation of concrete, tangible components that are insufficient to confer patent eligibility to an otherwise abstract idea, 
The system in Claim 1 behave as expected.
Likewise the system (computing system) fails to add an inventive concept because it is simply a generic computer that "administers" processes, 
In sum, the recited physical components behave exactly as expected according to their ordinary use.
The instant specification makes clear that the recited physical components provide a generic environment in which to carry out the abstract idea. Each step of the instant claim, when taken alone, is executed in a manner routinely and conventionally expected of these elements. Additionally, while a more explicit abstract idea styled as a process or machine may overcome the prior art on record, a more detailed abstract idea is still an abstract idea. Likewise, a more detailed generic computing system is still a generic computing system.
The claimed functions can be carried out in existing computers long in use, no new machinery being necessary. Claim 1 merely assumes the availability of physical components including a computing system, for input, memory, look-up, comparison, and output.
Even considered as an ordered combination, the additional limitations of claim 1 do not add anything further than when they are considered individually. Thus, under Step 2B of the Mayo framework, claim 1 is ineligible as claim 1 does not recite additional elements which result in significantly more than the abstract idea itself.
In response to 103 arguments, these have been fully considered and are not persuasive.   The cited art discloses the claimed limitations.  Examiner notes the IDS references further disclose image composing as does Tada, Moto and Taira.  In response to applicant's arguments, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
The cited art in combination discloses the amended claimed limitations as interpreted by the Examiner.   In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant’s arguments have been fully considered and are not persuasive.  

Conclusion
The prior art made of record which is considered pertinent to Applicants’ disclosure is listed on the document titled ‘Notice of Reference Cited’ (“PTO-892”)  Unless expressly noted otherwise by the Examiner, all documents listed on the PTO-892 are cited in their entirety.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS W CASEY whose telephone number is (571)270-7784.  The examiner can normally be reached on Monday - Thursday, 7.30-5.00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARISSA THEIN can be reached on 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


ALEXIS W. CASEY
Primary Examiner
Art Unit 3625



/ALEXIS M CASEY/               Primary Examiner, Art Unit 3625